DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 was filed after the mailing date of the Notice of Allowance (NOA) on 01/24/2022, and the mailing date of the Corrected Notice of Allowance (CNOA) mailed on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The cited references do not affect patentability of the pending claims, because they do not teach or suggest the allowable limitations discussed in the NOA (pg. 2) and CNOA (pg. 2).  
EXAMINER'S AMENDMENT (copied from the previous correspondence) 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follows; please note that these changes intend to correct formality issues such as providing antecedent basis for the “period of time” in claims 1 and 22 and for “the aromatic or aliphatic solvent” in claim 6 and for “the solvent” in claim 7.

Claim 1, line 9:	“after  a period of time, adding the first pre-catalyst solution to a catalyst pre-“.
Claim 6, line 1:	“The method of claim 5 [[1]], wherein the aromatic or aliphatic”.
Claim 7, line 1:	“The method of claim 5 [[1]], wherein the solvent is an”.
Claim 22, line 9:	“after  a period of time, adding the first pre-catalyst solution to a catalyst pre-“.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772